Citation Nr: 1009588	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  07-31 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant 



ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which, inter alia, denied 
the appellant's claim of service connection for the cause of 
the Veteran's death.  The appellant is the Veteran's widowed 
spouse.  She testified at a November 2009 Travel Board 
hearing held at the Winston-Salem RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant has asserted, in her March 2006 application for 
DIC benefits, that the Veteran's service-connected lumbar 
spine disability caused severe pain and limitation of 
movement which prevented the Veteran from doing cardiac 
rehabilitation exercises after a prior cardiac bypass 
surgery.  The appellant further asserted that the Veteran's 
back pain also caused stress to the Veteran which also 
contributed to the Veteran's heart condition.  At her 
November 2009 Travel Board hearing, the appellant also 
claimed that the Veteran's back condition required him to 
take narcotic medication which worsened his cardiac 
condition.

In support of her various assertions, the appellant submitted 
a March 2006 letter from Dr. Brian Webster.  In that letter, 
Dr. Webster stated that he had treated the Veteran for some 
time.  He opined that, "[the Veteran's] back injury and 
disability indirectly contributed to his death.  He has not 
been able to exercise or participate in cardiac 
rehabilitation."  He further stated, "the chronic pain and 
stress from the back certainly had a contributing effect on 
the heart."  At her Travel Board hearing, the appellant 
clarified that Dr. Webster was the Veteran's primary care 
physician.  Although she was unable to recall when the 
Veteran began treating with Dr. Webster, she testified that 
Dr. Webster was treating the Veteran at the time of his 
initial cardiac episode in 1987.

A November 2008 VA physician's opinion, which was based upon 
a review of the claims file, expressed that there was no 
evidence why the Veteran could not have participated in 
cardiac rehabilitation in 1988 following his initial cardiac 
problems.  The VA physician concluded that the Veteran's 
death was not contributed to or hastened by his service-
connected back disorder.

Documentation in the claims file reflects a signed VA 21-4142 
release was obtained from the appellant in July 2007 for the 
Veteran's treatment records from Dr. Webster at Wilmington 
Health Associates.  The appellant noted on the release that 
she had already requested the Veteran's records from that 
facility.  However, only limited treatment records from that 
facility, which pertain to treatment from March 2005 to 
January 2006, are contained in the claims file.  Although a 
recitation of the evidence considered by the RO in its August 
2007 Statement of the Case identifies February 2006 treatment 
records from Wilmington Health Associates, there is no 
documentation indicating that the signed VA 21-4142 release 
was ever mailed to Wilmington Health Associates.  There is 
also no documentation in the claims file from Wilmington 
Health Associates indicating either receipt of the release, 
or indicating that the Veteran's treatment records prior to 
March 2005 are unavailable.

38 C.F.R. § 3.159(c)(1) requires VA to make reasonable 
efforts to obtain relevant records which are not in the 
custody of a Federal department or agency.  Such efforts 
generally consist of an initial request to obtain the 
records, and if such records are not received, at least one 
follow-up request.  A follow-up request is not necessary 
where VA receives a response to its initial request 
indicating that the records sought do not exist or that a 
follow-up attempt would be futile.  If VA receives a response 
showing that subsequent requests to this or another custodian 
could result in obtaining the records sought, then reasonable 
efforts will include an initial request, and if the records 
are not received, at least one follow-up request to the new 
source or an additional request to the original source.  In 
this case, the private treatment records from Dr. Webster are 
likely to contain records pertinent to the Veteran's back 
disability and to cardiac treatment rendered since the 
Veteran's initial cardiac incident in 1987.  These records 
will likely provide additional information as to type and 
frequency of cardiac rehabilitation prescribed during that 
time, whether he was able to perform this rehabilitation, and 
medications which were prescribed to the Veteran to treat his 
back symptoms.  Given the relevance of these records, and 
since no documented efforts have been made to obtain the 
Veteran's private treatment records from Wilmington Health 
Associates, such efforts should be made.

Additionally, the VA physician's opinions expressed in his 
November 2008 VA report were not formed with the benefit of 
the Veteran's complete treatment records from Wilmington 
Health Associates.  Accordingly, if such records are 
received, the VA physician who provided the November 2008 
opinion should be provided again with the claims file and 
requested to provide an addendum report fully addressing 
these newly obtained records.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
appellant explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A and Hupp v. 
Nicholson, 21 Vet. App. 342 (2007), the 
need for additional evidence regarding 
the claim on appeal.  This letter must 
include:  (1) a statement of the 
conditions, if any, for which a veteran 
was service-connected at the time of his 
or her death; (2) an explanation of the 
evidence and information required to 
substantiate a dependency and indemnity 
compensation (DIC) claim based on a 
previously service-connected condition; 
and (3) an explanation of the evidence 
and information required to substantiate 
a DIC claim based on a condition not yet 
service-connected.  Hupp, 21 Vet. App. at 
352-53.

The appellant should also be provided a 
VA 21-4142 release for the Veteran's 
treatment records from Wilmington Health 
Associates and Dr. Brian Webster.  The 
appellant should be requested to sign the 
release and to return it to the RO.

2.  After securing any necessary release 
forms, with full address information, the 
Veteran's complete treatment records from 
Wilmington Health Associates and 
Dr. Brian Webster, including treatment 
records dating back to 1987 or earlier, 
should be requested.  All records 
obtained pursuant to this request must be 
included in the Veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

3.  Then, the Veteran's claims file 
should be provided to the VA physician 
who provided the November 2008 VA medical 
opinion.  The VA physician should be 
requested to review the claims file and 
to provide an opinion as to whether it is 
at least as likely as not that the 
Veteran's service-connected lumbar spine 
disability was a contributory cause of 
the Veteran's death.

In providing the requested opinion, the 
VA physician should fully address the 
evidence in the claims file, including 
the March 2006 opinion from Dr. Webster 
as well as any relevant treatment records 
obtained from Wilmington Health 
Associates and Dr. Webster.  The VA 
physician should also address whether:  
(1) the Veteran's back disability 
prevented him from doing cardiac 
rehabilitation exercises from 1987 
through the date of his death, and if so, 
whether this constituted a contributory 
cause of his death; (2) the Veteran's 
back disability necessitated prescription 
of narcotic medication which worsened the 
Veteran's heart condition and therefore 
constituted a contributory cause of 
death; and (3) the Veteran's back 
disability induced stress to his heart 
and therefore constituted a contributory 
cause of death.

In guiding the VA physician in forming 
the requested opinion, the VA physician 
is instructed that under 38 C.F.R. 
§ 3.312(c), a contributory cause of death 
is inherently not one related to the 
principal cause.  In order for a service-
connected disability to be determined as 
a contributory cause of a veteran's 
death, it must be shown that it 
contributed substantially or materially; 
that it combined to cause death; that it 
aided or lent assistance to the 
production of death.  It is not 
sufficient to show that it casually 
shared in producing death, but rather it 
must be shown that there was a causal 
connection.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

4.  After completion of the above 
development, the appellant's claim of 
entitlement to service connection for the 
cause of the Veteran's death should be 
readjudicated.  If the determination 
remains adverse to the appellant, she and 
her representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


